DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US Pub: 2020/0051764 A1).
 	As to claim 1, Huang discloses a pointing device (i.e. the device as seen in figure 1-4 is a pointing device for controlling a computer) (see Fig. 1-4, [0059]) comprising: 
 	a substrate (i.e. as seen in figure 4 the bottom substrate 34A) (see Fig. 4, [0059]); 
 	an operation member that is provided tiltably with respect to the substrate, and includes a protrusion protruded from one of an inner wall and an outer wall (i.e. as seen in figure 4 the operation member is the P10 member which is vertical in connecting the different element of the central 12A component and include a protrusion in the cavity of 411A which include a inner wall which is 40A and the outer wall which is the opposite side of the enclosure 41A as seen in figure 4) (see Fig. 4, [0059-0061]); and 
 	a rotation member that is provided rotatably on the substrate (i.e. the rotation member is support element is the unit that is on the substrate connected to 122A and 123A as seen in figure 4) (see Fig. 4, [0059]), and includes a hole which the protrusion enters when the rotation member overlaps the operation member (i.e. the hole is the area which the extrusion passes though the substrate as seen in figure 4 which is seen in the section marked P10) (see Fig. 4, [0059-0060]); 
 	wherein the rotation member rotates in conjunction with the operation member when the protrusion contacts an edge of the hole according to rotation of the operation member (i.e. as seen in figure 1-4 the rotation member is able to rotate as seen in figure 4 which means the operation member 121A is able to contact the central shaft which in an edge of the hole mounted on the substrate according to the rotational force applied by the user) (see Fig. 1-4, [0053-0059]), wherein the hole is formed in a range in which the protrusion is movable by tilt of the operation member (i.e. as seen in figure 7 the assembly is able to tilt due to the hole formed a range of motion that the protrusion is moveable by tilt of the operation member) (see Fig. 4-7, [0058-0062]).
 	As to claim 5, Huang discloses a pointing device (i.e. the device as seen in figure 1-4 is a pointing device for controlling a computer) (see Fig. 1-4, [0059]) comprising: 
 	a substrate (i.e. as seen in figure 4 the bottom substrate 34A) (see Fig. 4, [0059]); 
 	an operation member that includes a base with a first protrusion, and is provided tiltably with respect to the substrate (i.e. as seen in figure 4 the operation member is the P10 member which is vertical in connecting the different element of the central 12A component which is tilted as seen in figure 7 embodiment when forces are applied) (see Fig. 4-7, [0059-0063], [0085]); and 
 	a housing member that biases the first protrusion toward the substrate and houses the base (i.e. as seen in figure 7 the housing of the assembly attached to 122A and 123A is biased when attached to the based member as it is able to allow the first protrusion member in movement) (see Fig. 4-7, [0059-0063], [0085]); 
 	wherein a second protrusion is provided on an inner peripheral surface of the housing member so as to avoid a range in which the first protrusion is movable by tilt of the operation member, wherein the housing member rotates in conjunction with the operation member when the first protrusion contacts the second protrusion according to rotation of the operation member (i.e. as seen in figure 4 the operation member is the P10 member which is vertical in connecting the different element of the central 12A component and include a protrusion in the cavity of 411A which include an inner wall which is 40A and the outer wall which is the opposite side of the enclosure 41A as seen in figure 4 whereby the housing member as seen in figure 7 is able to be movable by tilt of the operation member to cause the assembly to be shifted at the base) (see Fig. 4-7, [0059-0061], [0085]).
 	As to claim 2, Huang teaches the pointing device as claimed in claim 1, wherein the protrusion is protruded from the inner wall of the operation member, and the operation member overlaps the rotation member so as to cover the rotation member from an outside (i.e. as seen in figure 4 the top portion of the control wheel is to have the protrusion that protrude from the inner wall of the unit P10 axis and as seen in the drawing the operation member is the wheel assembly which overlaps the rotation member that is mounted on the substrate as is seen to cover the rotation member from the outside) (see Fig. 4, [0059-0063]).
	As to claim 3, Huang teaches the pointing device as claimed in claim 1, wherein the rotation member includes one of a recessed and projecting part and a hole which are provided along a rotation direction of the rotation member, and the substrate includes a first detector that detects the rotation of the rotation member based on the one of the recessed and projecting part and the hole (i.e. as seen in figure 4 the operation member is the P10 member which is vertical in connecting the different element of the central 12A component and include a protrusion in the cavity of 411A which include an inner wall which is 40A and the outer wall which is the opposite side of the enclosure 41A as seen in figure 4 whereby the housing member as seen in figure 7 is able to be movable by tilt of the operation member to cause the assembly to be shifted at the base whereby the first detector detect the first rotational function as seen in figure 30) (see Fig. 4-7, 30, [0059-0061], [0085])
	As to claim 4, Huang teaches the pointing device as claimed in claim 1, further comprising: a second detector that detects that the operating member is pressed (i.e. the second detector is to computer processor which is shown in figure 30 to detect further operation such as the tilt threshold being detected which applied the second function) (see Fig. 30).
	As to claim 6, Huang teaches the pointing device as claimed in claim 5, further comprising: a rotation member that is provided rotatably on the substrate, and houses the housing member so that an inner peripheral surface of the rotation member faces an outer peripheral surface of the housing member, the inner peripheral surface of the rotation member includes a first recessed and projecting part, and the outer peripheral surface of the housing member includes a second recessed and projecting part to be engaged with the first recessed and projecting part (i.e. as seen in figure 7, the Huang assembly has a rotation member which is provided rotatably on the bottom substrate as seen in figure 7 which has an inner peripheral surface which allow for the tilting function which is engage to the inner surface of the assembly as seen in figure 7) (see Fig. 7, [0085-0086]).
	As to claim 7, Huang teaches the pointing device as claimed in claim 5, wherein an outer peripheral surface of the housing member includes a recessed and projecting part, and the substrate includes a detector that detects rotation of the housing member based on the recessed and projecting part (i.e. as seen in figure 4 and 7, the outer peripheral surface is seen to contain the 11A knob which is moveable in the recessed area which the projected by 10A which is moveable by the user) (see Fig. 4, 7, [0059-0086]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Gomez (US Patent 7,764,268 B2) is cited for the figure 3 embodiment which shows a rotatably assembly with dual detection unit. The prior art Goldenberg (US Patent 6,636,197 B1) is cited to teach a figure 2 embodiment which show a similar type of rotation assembly with tilting functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        September 9, 2022